*449Same Case — ON a Re-hearing.
Voorhies, J.
Upon a careful reconsideration of this case, we have concluded to set aside our former decree, and reverse the judgment of the District Court.
The plaintiff sues on a note signed by Mrs. Bossiere as debtor, with her husband’s authorization, and secured by mortgage on property belonging to both spouses.
The husband, upon the face of the papers, is neither a principal debtor, nor the_ surety of his wife.
As between the creditor and the wife, it is obvious that it behooves the former to prove the consideration of the note. This he has failed to do; but on the other hand, the wife admits,. in her pleadings, that for the sum of $500 there is a sufficient consideration.
As regards the husband, it must be premised that it is not his contract, and that, at its date, he and his wife were separate in property. As a consequence, the debt cannot be charged to him as due by the community. C. C. 2372, 2404. Nor can he be bound individually, unless he has made it his own debt, or unless it was, in point of fact, his own contract. But either hypothesis is repelled by the facts before us. Not only did the wife contract in her own name, but the act of mortgage specifies in what respects the debt will enure to her benefit.
The burden of proof falls upon the husband, when he pleads want or failure of consideration against his own contracts; but this rule has no application when the contract of his wife, separate in property, is opposed to him.
It is, therefore, ordered and adjudged, that our • former decree be set aside; that the judgment of the District Court be avoided and reversed; that the plaintiff do have judgment against Mrs. Frances Ann Bossiere for the sum of five hundred dollars, with eight per cent, per annum interest thereon, from the 29th day of April, A. D. 1853, till paid; that the property mortgaged by her, and also the property mortgaged by her (since deceased) husband be sold according to law to pay said amount, with costs; and that, in other respects, there be judgment in favor of the estate of Joseph S. Bossiere, deceased.
It is further ordered and decreed, that the appellees pay the costs of appeal.